 Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 1 of 14                  PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

MASSACHUSETTS MUTUAL LIFE                         )
INSURANCE COMPANY,                                )
                                                  )
         Plaintiff,                               )
                                                  )      Civil Action No. 19-2198
v.                                                )
                                                  )
RCS - GERMANTOWN I, LLC,                          )
GERMANTOWN - NDI, LLC,                            )
GERMANTOWN - BD, LLC,                             )
GERMANTOWN - PCV, LLC,                            )
GERMANTOWN - EDE, LLC,                            )
and THE FIRST MERCANTILE TRUST                    )
COMPANY,                                          )
                                                  )
         Defendants.                              )


                       COMPLAINT FOR DECLARATORY JUDGMENT


         COMES NOW Plaintiff, Massachusetts Mutual Life Insurance Company (“Tenant” or

“MassMutual”), and for its Complaint for Declaratory Judgment against Defendants, RCS -

Germantown I, LLC, Germantown - NDI, LLC, Germantown - BD, LLC, Germantown - PCV,

LLC, and Germantown - EDE, LLC (collectively “Landlord”), and The First Mercantile Trust

Company (“Subtenant” or "FMT," and collectively with Landlord “Defendants”), states as

follows:

                                       THE PARTIES

         1.      Plaintiff, Massachusetts Mutual Life Insurance Company, is a Massachusetts

corporation with its principal place of business located at 1295 State Street, Springfield,

Massachusetts 01111.

         2.      Defendant, RCS - Germantown I, LLC (“RCS - Germantown”), is a Colorado


4823-4182-6192
2824397-000006
 Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 2 of 14                   PageID 2



limited liability company with its principal place of business located at 371 Centennial Parkway,

Suite 200, Louisville, Colorado 80027. Upon information and belief, the sole member of RCS

Germantown is a citizen of Colorado. RCS - Germantown is registered with the Tennessee

Secretary of State to transact business in Tennessee and owns real property located in this

judicial district. RCS - Germantown may be served with process by serving its registered agent,

National Registered Agents, Inc., 300 Montvue Road, Knoxville, Tennessee 37919-5546.

         3.      Defendant, Germantown - NDI, LLC (“Germantown - NDI”), is a Colorado

limited liability company with its principal place of business located at 371 Centennial Parkway,

Suite 200, Louisville, Colorado 80027.     Upon information and belief, the sole member of

Germantown - NDI is a citizen of Colorado.         Germantown - NDI is registered with the

Tennessee Secretary of State to transact business in Tennessee and owns real property located in

this judicial district. Germantown - NDI may be served with process by serving its registered

agent, National Registered Agents, Inc., 300 Montvue Road, Knoxville, Tennessee 37919-5546.

         4.      Defendant, Germantown - BD, LLC (“Germantown - BD”), is a Colorado limited

liability company with its principal place of business located at 371 Centennial Parkway, Suite

200, Louisville, Colorado 80027. Upon information and belief, the sole member of Germantown

- BD is a citizen of Colorado. Germantown - BD is registered with the Tennessee Secretary of

State to transact business in Tennessee and owns real property located in this judicial district.

Germantown - BD may be served with process by serving its registered agent, National

Registered Agents, Inc., 300 Montvue Road, Knoxville, Tennessee 37919-5546.

         5.      Defendant, Germantown - PCV, LLC (“Germantown - PCV”), is a Colorado

limited liability company with its principal place of business located at 371 Centennial Parkway,

Suite 200, Louisville, Colorado 80027.     Upon information and belief, the sole member of


                                               2
4823-4182-6192
2824397-000006
 Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 3 of 14                      PageID 3



Germantown - PCV is a citizen of Colorado.           Germantown - PCV is registered with the

Tennessee Secretary of State to transact business in Tennessee and owns real property located in

this judicial district. Germantown - PCV may be served with process by serving its registered

agent, National Registered Agents, Inc., 300 Montvue Road, Knoxville, Tennessee 37919-5546.

         6.      Defendant, Germantown - EDE, LLC (“Germantown - EDE”), is a Colorado

limited liability company with its principal place of business located at 371 Centennial Parkway,

Suite 200, Louisville, Colorado 80027.       Upon information and belief, the sole member of

Germantown - EDE is a citizen of Colorado.           Germantown - EDE is registered with the

Tennessee Secretary of State to transact business in Tennessee and owns real property located in

this judicial district. Germantown - EDE may be served with process by serving its registered

agent, National Registered Agents, Inc., 300 Montvue Road, Knoxville, Tennessee 37919-5546.

         7.      Defendant, The First Mercantile Trust Company, is a Tennessee corporation with

its principal place of business located at 57 Germantown Court, Suite 400, Cordova, Tennessee

38018. FMT may be served with process by serving its registered agent, Corporation Service

Company, 2908 Poston Avenue, Nashville, Tennessee 37203-1312. FMT is a subtenant of the

subject lease agreement and is named as a defendant in this action pursuant to Tenn. Code Ann.

§ 29-14-107 solely because its interest as Subtenant would be affected by the declaratory

judgment prayed for herein. MassMutual seeks no affirmative relief from FMT.

                                 JURISDICTION AND VENUE

         8.      This is an action for declaratory judgment pursuant to Tenn. Code Ann. §§ 29-14-

101 et seq., filed for the purpose of resolving a real controversy regarding the rights, status, and

legal relations between the parties under a written lease agreement relating to real property in

Cordova, Shelby County, Tennessee. This Court has jurisdiction over the subject matter of this


                                                 3
4823-4182-6192
2824397-000006
 Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 4 of 14                        PageID 4



suit pursuant to T.C.A § § 29-14-103 and 29-14-104, which provide for declaratory judgment

actions construing contracts.

         9.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1332, as the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest

and costs, and is between citizens of different States. The value of the object of this litigation

exceeds the sum or value of $75,000.00, as Landlord has denied Tenant its right to exercise the

early termination option under the subject lease agreement and rejected the Early Termination

Fee of $1,300,554.00 tendered by Tenant (“Termination Fee”).

         10.     This Court has general and specific personal jurisdiction over Defendants based

upon their continuous and systematic transaction of business in, and sufficient minimum contacts

with, the State of Tennessee. Landlord is party to the subject lease agreement which relates to

real property located in Cordova, Shelby County, Tennessee.

         11.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) and (2).

                                      THE CONTROVERSY

A.       Background

         12.     MassMutual leases office space in the normal course of business for two

purposes: (1) to house its local sales firms and (2) to house its corporate activities, including

those of its subsidiaries. MassMutual’s local sales firms are operated by independently

contracted advisors and are not subsidiaries of MassMutual. The leases that MassMutual enters

into for its local sales firms are referred to herein as “agency leases” and the leases that

MassMutual enters into for corporate purposes are referred to herein as “corporate leases.”

         13.     On May 30, 2008, MassMutual acquired FMT, a Memphis-based trust company

that offers products and services such as collective investment trusts, retirement plan


                                                  4
4823-4182-6192
2824397-000006
 Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 5 of 14                   PageID 5



recordkeeping, and directed trustee services. Collective investment trusts are tax-exempt pooled

investment products that can only be offered by a bank or trust company.

         14.     The transaction represented the first acquisition by MassMutual of a financial

services company specifically providing niche trust company capabilities such as offering

collective investment trusts in the retirement plan market. The acquisition of FMT provided

MassMutual the ability to grow in the small retirement plan market.

         15.     As a result of the acquisition, FMT became an indirect wholly-owned subsidiary

of MassMutual. After closing of the acquisition, FMT retained its headquarters at the same

location at its existing commercial office location at the Property (defined below), and FMT's

management team retained ongoing responsibility for FMT's operations.

         16.     In connection with the FMT acquisition, MassMutual entered into a lease dated

July 14, 2008 (the “Lease”) with Landlord’s predecessor in interest, DRA CRT Germantown

Center, LP (“Original Landlord”) for 48,291 square feet (the “Leased Premises”) in the

commercial real property known as The Kimbrough Building and located at 57 Germantown

Court, Cordova, Tennessee 38018 (the “Property”).      A true and correct copy of the Lease and

Commencement Date Letter are attached hereto as Exhibit A and incorporated herein.

MassMutual entered into the Lease for the purpose of acquiring a subsidiary, and therefore, the

Lease is considered a corporate lease.

         17.     The term of the Lease commenced on August 1, 2008 and, subject to

MassMutual's early termination option as the Tenant, expires on December 31, 2023.

         18.     The Lease acknowledges FMT's existing occupancy under FMT's original

Existing Lease dated May 26, 1998, and provides that the Lease executed by MassMutual shall

govern once executed. See Exhibit A, Lease,¶3.


                                                5
4823-4182-6192
2824397-000006
 Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 6 of 14                    PageID 6



         19.     MassMutual and FMT entered into a sublease with an effective date of July 1,

2008, (the "Sublease").     Pursuant to Section 16(B) of the Lease, MassMutual was permitted,

without the consent of Landlord, to enter into the Sublease because FMT was a subsidiary of

MassMutual. A true and correct copy of the Sublease is attached hereto as Exhibit B and

incorporated herein.

         20.     Specifically, MassMutual subleased to FMT 33,246 square feet of the Leased

Premises (“FMT Space”) where FMT operated prior to and after the acquisition. The Sublease

provided FMT with the uninterrupted, continued occupancy of its existing headquarters within

the Leased Premises. The original expiration date of the Sublease was December 30, 2023,

which was one day prior to the expiration of the term of the Lease.

         21.     The remaining balance of the 15,675 square feet of the Leased Premises

(“MassMutual Corporate Space”), was designated to be occupied by MassMutual employees to

support FMT and other corporate purposes.

         22.     In late 2016, Landlord acquired the Property from Original Landlord. Original

Landlord assigned all right, title and interest in the Property to Landlord.

         23.     Upon its acquisition of the Property, Landlord assumed all of the obligations and

rights as Landlord under the Lease.

         24.     In 2013, MassMutual acquired The Hartford’s Retirement Plan Group. As a

result of this acquisition, MassMutual became a leader in the small retirement plan market,

making FMT’s business capabilities less of a strategic fit.

         25.     In 2017, MassMutual began to explore a sale of FMT because the products and

services offered by FMT no longer fit within MassMutual's broader strategy in the retirement

services marketplace.     FMT's collective investment trusts were not core to MassMutual's


                                                  6
4823-4182-6192
2824397-000006
 Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 7 of 14                    PageID 7



investment product offering, and FMT’s available services were never integrated into

MassMutual's broader product suite.

          26.    In August 2018, MassMutual entered into an agreement to sell (“FMT Sale”)

100% of the outstanding capital stock of FMT to Mid-Atlantic Capital Group, Inc. (“Purchaser”).

In connection with the FMT Sale, MassMutual and Purchaser negotiated changes to the

Sublease.

          27.    On September 10, 2018, in accordance with the terms and conditions of the Lease,

MassMutual requested Landlord’s consent to the Sublease and the pending modification to

Sublease since FMT would no longer be a subsidiary of MassMutual. A true and correct copy of

the September 10, 2018, request to Landlord is attached as Exhibit C.

          28.    MassMutual, FMT, and Landlord executed a Consent to Sublease dated

November 28, 2018, approving the Sublease and modifications of the terms of the Sublease. A

true and correct copy of the Consent to Sublease is attached hereto as Exhibit D and incorporated

herein.

          29.    On November 30, 2018, MassMutual completed the FMT Sale. Upon closing,

FMT was no longer a subsidiary of MassMutual and business conditions in the Leased Premises

changed drastically.

          30.    Simultaneously with the closing of the FMT Sale, MassMutual and FMT entered

into that certain First Amendment to Sublease Agreement dated November 30, 2018 (collectively

with the Sublease, the "Amended Sublease"). Per the Amended Sublease, the FMT Space was

reduced from 33,246 square feet to 27,406 square feet, the rent was reduced to be based on

13,500 rentable square feet, and the term of the Sublease was reduced to terminate on November

30, 2019. A true and correct copy of the Amended Sublease is attached hereto as Exhibit E and


                                                 7
4823-4182-6192
2824397-000006
 Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 8 of 14                      PageID 8



incorporated herein.

         31.     FMT is no longer a subsidiary of MassMutual. No MassMutual employees

support FMT or occupy the MassMutual Corporate Space.               As a result, the MassMutual

Corporate Space is currently vacant.

         32.     The FMT Sale evidences a termination of a business unit. MassMutual's

acquisition of FMT represented the first and only acquisition of a company that offered

collective investment trusts to small retirement plans. After MassMutual’s acquisition of The

Hartford’s Retirement Plan Group, MassMutual no longer needed FMT in order to expand its

business in the small retirement plan market. As a result, MassMutual sold FMT, which sale

represents a termination of a business unit of MassMutual.

         33.     While MassMutual currently maintains two agency leases in Memphis, Tennessee

for its local sales firms, those offices are separate and distinct from MassMutual’s corporate

offices, including the Leased Premises. In particular, the local sales firms do not offer collective

investment trusts. The sole reason MassMutual entered into the Lease for this particular

corporate office was its acquisition of FMT. Thus, when MassMutual sold FMT, MassMutual no

longer had a reason for a corporate office at this particular location. Consequently, the business

conditions in this particular office of MassMutual have drastically changed because of the FMT

Sale to the extent that MassMutual no longer needs corporate office space in the Memphis,

Tennessee area.




                                                 8
4823-4182-6192
2824397-000006
 Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 9 of 14                        PageID 9



         B.      Exercise of Termination Option

         34.     Pursuant to Section 32 of the Lease, MassMutual may exercise its termination

option and terminate the Lease prior to December 31, 2023 upon the following terms:

         TERMINATION OPTION: Provided Tenant is not in default at the time of
         exercise or during the time period from notice to the effective termination date
         and the Lease is then in full force and effect, Tenant shall have a one time right to
         terminate the lease subject to the terms and conditions of this Section. Tenant’s
         termination right shall be limited only to the situation in which the business
         conditions in this particular office of Tenant drastically changes to the extent that
         Tenant no longer needs to lease office space in the Memphis, Tennessee area. In
         such an event, then Tenant shall have the right to terminate the Lease effective
         after the 120th month of rent paying occupancy (the “Termination Date”) by
         giving no less than twelve (12) months’ prior written notice and paying the
         unamortized Tenant Improvement Allowance and brokerage fees plus nine (9)
         months of the then current monthly Rent at the time of notice. Such costs shall be
         amortized over the Lease Term with an 8.00% interest rate. This option is not to
         be construed as a renegotiation of the existing Lease but is limited to the
         termination of a business unit or units.

(Exhibit A, at § 32.)

         35.     The Termination Option provides that MassMutual, as the Tenant, shall have a

one-time right to terminate the Lease effective after the 120th month of rent paying occupancy.

The Termination Option requires MassMutual to provide no less than 12 months' prior written

notice and sets forth a formula for arriving at the amount to be paid to the Landlord based on the

current monthly Rent at the time of notice, plus costs amortized over the Lease Term with an 8%

interest rate.

         36.     The Termination Option provides MassMutual with a continuing, one-time right

to terminate the Lease, effective after the 120th month of rent paying occupancy (i.e., after

August 1, 2018). The language in the Termination Option does not require that a notice be

exercised on a particular day, but rather after the 120th month of rent paying occupancy.

Further, a formula, rather than a specific dollar amount paid on a specific date upon termination

of the Lease, is utilized in the Termination Option because the amounts due are dependent upon
                                                  9
4823-4182-6192
2824397-000006
Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 10 of 14                      PageID 10



business conditions and the date MassMutual exercises its one-time right to terminate the Lease.

         37.     As a subsidiary of MassMutual, FMT represented a new and distinct business unit

of MassMutual. FMT was MassMutual's first and only acquisition of a company that provides

collective investment trusts. Given that this was a new and untested business unit for

MassMutual, MassMutual was not willing to sign a fifteen (15) year lease unless Landlord gave

MassMutual a right to terminate the Lease early in case this particular business unit did not

succeed. Such right to terminate early includes a twelve (12) month advance notice period and a

significant fee, giving Landlord the time and money needed to find a new tenant.

         38.     As set forth above and as a result of the FMT Sale, the business conditions in this

particular office (i.e., the Leased Premises) of MassMutual have drastically changed to the extent

that MassMutual no longer needs corporate office space in the Memphis, Tennessee area.

Consistent with the terms of the Lease and after 120 months of rent paying occupancy,

MassMutual timely exercised its rights under the Termination Option in Section 32 of the Lease.

         39.     On January 3, 2019, MassMutual delivered in writing to Landlord an Early

Termination Notice and Exercise (“Termination Notice”) exercising its right terminate the Lease

pursuant to the Termination Option in Section 32 of the Lease effective as of January 15, 2020.

In compliance with the Termination Option in Section 32 the Lease, MassMutual enclosed a

check in the amount of $1,300,554.00 representing payment in full of the termination fee (the

"Termination Fee") due Landlord. A true and correct copy of the Termination Notice is attached

hereto as Exhibit F.

         40.     On January 11, 2019, Landlord responded to the Termination Notice by stating

that “the Landlord disagrees with Tenant’s assertion that MassMutual has the right to terminate

the Lease” and that “Landlord rejects Tenant’s purported early termination of the Lease.”


                                                 10
4823-4182-6192
2824397-000006
Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 11 of 14                      PageID 11



Landlord returned the Termination Fee to MassMutual. A true and correct copy of the January

11, 2019 Letter from Landlord to MassMutual is attached hereto as Exhibit G.

         41.     MassMutual continues to pay monthly rent to Landlord in accordance with the

terms of the Lease in compliance with the requirements and terms of the Termination Option.

MassMutual has complied with all of the requirements in the advancement of its right to

terminate the Lease pursuant to the Termination Option in Section 32 of the Lease. Landlord has

rejected and refused to acknowledge MassMutual's right to terminate the Lease despite the fact

that MassMutual gave Landlord written notice 12 months in advance and tendered the

Termination Fee to Landlord.

         42.     A justiciable controversy exists as to the interpretation of the Termination Option

in the Lease as contemplated under T.C.A. § 29-14-101 et seq. A declaratory judgment action is

necessary to resolve a dispute, afford relief from uncertainty with respect to rights, status, and

legal relations as to MassMutual and Landlord under the Lease as contemplated under applicable

law. T.C.A. § 29-14-104 and T.C.A. § 29-14-113.

                           COUNT I - DECLARATORY JUDGMENT

         43.     MassMutual incorporates and reasserts the foregoing paragraphs as if fully set

forth herein.

         44.     Landlord and MassMutual have a fundamentally different interpretation of the

Termination Option under Section 32 of the Lease. FMT represented a distinct business unit of

MassMutual and the acquisition of FMT was the sole reason MassMutual entered into the Lease.

The FMT Sale represents the termination of a business unit and a drastic change in business

conditions at the Leased Premises such that MassMutual no longer needs to lease corporate

office space in the Memphis, Tennessee area.


                                                 11
4823-4182-6192
2824397-000006
Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 12 of 14                      PageID 12



         45.     MassMutual was not in default of the Lease at the time it exercised its termination

option on January 3, 2019, nor has MassMutual been in default at any time thereafter.

MassMutual continues to pay monthly rent to Landlord in accordance with the terms of the

Lease.

         46.     MassMutual provided timely notice of termination of the Lease effective January

15, 2020 by sending the Termination Notice on January 3, 2019, no less than twelve (12) months

prior written notice, as required under Section 32 of the Lease.

         47.     Along with the Termination Notice, MassMutual enclosed a check in the amount

of $1,300,554.00 representing payment in full of the Termination Fee due Landlord under

Section 32 of the Lease.

         48.     Landlord wrongfully rejected the Termination Fee and refused to acknowledge

Tenant’s contractual right to terminate the Lease.

         49.     MassMutual has satisfied all terms and conditions of Section 32 of the Lease and

is entitled to terminate the Lease, and has in fact terminated the Lease, effective January 15,

2020. Landlord has wrongfully and unjustly rejected the Termination Notice and returned the

Termination Fee contrary to and in defiance of MassMutual's contractual right to exercise the

Termination Option under the Lease.

         50.     As described above, there is an actual and justiciable controversy between

MassMutual and Landlord concerning MassMutual's right to exercise the Termination Option

under Section 32 of the Lease.

         51.     MassMutual's contractual right to exercise the Termination Option under the

Lease is a real, legally protectable interest.

         52.     Accordingly, pursuant to Tenn. Code Ann. §§ 29-14-101 et seq., MassMutual is


                                                 12
4823-4182-6192
2824397-000006
Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 13 of 14                  PageID 13



entitled to a judgment declaring that MassMutual has timely and properly terminated the Lease

in accordance with Section 32 of the Lease, and MassMutual has in fact exercised the

Termination Option by giving Landlord no less than 12 months' prior written notice evidenced

by the Termination Notice and delivering payment of the Termination Fee to Landlord.

         WHEREFORE, Plaintiff, Massachusetts Mutual Insurance Company, prays for the

following relief:

         1.      That proper process issue and be served upon each of the Defendants, requiring

each of the Defendants to answer this Complaint within the time required by law;

         2.      Entry of a judgment pursuant to Tenn. Code Ann §§ 29-14-101 et seq. declaring

that MassMutual is permitted to terminate the Lease pursuant to the Termination Option set forth

in Section 32 of the Lease and MassMutual has in fact timely and appropriately exercised such

Termination Option by delivering to Landlord the Termination Notice and Termination Fee;

         3.      Award MassMutual all of its costs against Landlord pursuant to Tenn. Code Ann.

§ 29-14-111;

         4.      Leave of Court and entry of an order permitting MassMutual to deposit the

disputed Termination Fee into the Court in accordance with Rule 67 of the Federal Rules of Civil

Procedure; and

         5.      For any such other and further relief, both general and specific, to which

MassMutual may be entitled.

         Date: March 28, 2019.




                                               13
4823-4182-6192
2824397-000006
Case 2:19-cv-02198-SHL-cgc Document 1 Filed 03/28/19 Page 14 of 14            PageID 14



                                          Respectfully submitted,

                                          BAKER, DONELSON, BEARMAN
                                           CALDWELL & BERKOWITZ, PC


                                          s/ R. Spencer Clift, III_________
                                          R. Spencer Clift, III (TN #20445)
                                          Zachary A. Kisber (TN #33388)
                                          165 Madison Avenue, Suite 2000
                                          Memphis, Tennessee 38103
                                          Telephone: 901.526.2000
                                          Fax: 901.577.0744
                                          sclift@bakedonelson.com
                                          zkisber@bakerdonelson.com

                                          Counsel for Plaintiff - Massachusetts
                                           Mutual Life Insurance Company




                                     14
4823-4182-6192
2824397-000006
